 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19          PageID.1    Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


HOWARD COHAN,

      Plaintiff,                               Case No. 2:19-cv-11896

v.                                             Hon.

WHOLE FOODS MARKET GROUP,                      Magistrate Judge
INC.

      Defendant.
                                           /

 PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                         RELIEF

      Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by Whole Foods Market Group, Inc. based on Plaintiff’s

disability in violation of Title III of the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12181 et seq. (“ADA”) and its implementing regulation, 28 C.F.R.

Part 36:

                          JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.




                                          1
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19            PageID.2    Page 2 of 8



       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                         PARTIES

       3.     Plaintiff is a resident of Palm Beach County, Florida.

       4.     Defendant is a corporation with its registered office located at 40600

Ann Arbor Road E, Suite 200, Plymouth, MI 48170.

       5.     Upon information and belief, Defendant owns or operates “Whole

Foods Market” whose locations qualify as a “Facility” as defined in 28 C.F.R. §

36.104.

                             FACTUAL ALLEGATIONS

       6.     Plaintiff incorporates the above paragraphs by reference.

       7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb. These conditions cause sudden onsets of severe pain and substantially limit




                                              2
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19            PageID.3    Page 3 of 8



Plaintiff’s ability to perform certain manual tasks, walk, stand, lift, bend, and work.

The disabilities and symptoms are permanent.

      8.     At the time of Plaintiff’s initial visit to Whole Foods Market (and

prior to instituting this action), Plaintiff suffered from a qualified disability under

the 28 C.F.R. 36.105.

      9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

      10.    Plaintiff regularly travels to Michigan 4-5 times per year to visit

friends and shop. Plaintiff prefers staying around the Novi area on his trips because

of the density of malls, stores, restaurants, and hotels.

      11.    Most recently, Plaintiff was in the Novi area in May of 2019, and

currently plans to return to the area again in September of 2019.

      12.    Plaintiff encountered barriers to access which denied him full and

equal access and enjoyment of the services, goods and amenities when he went

shopping at the Whole Foods Market located at 7350 Orchard Lake Rd, West

Bloomfield Township, MI 48322 (the “Facility”) on October 18, 2018.

      13.    Whole Foods Market offers higher-quality products than most regular

grocery stores.




                                            3
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19           PageID.4    Page 4 of 8



      14.    Plaintiff prefers to shop at Whole Foods Markets to purchase snack

items and beverages when he travels because the products offered at Whole Foods

Market are unique and organic.

      15.    The Facility is the closest Whole Foods Market location when

Plaintiff stays in Novi.

      16.    Plaintiff is a regular customer of Whole Foods Market and would

return to the Facility in September if Defendant modifies the Facility and its

policies and practices to accommodate individuals who have physical disabilities,

but is deterred from returning due to the barriers and discriminatory effects of

Defendant’s policies and procedures at the Facility.

      17.    Due to Plaintiff’s frequent travels, he also acts as a tester by

inspecting Facilities for accessibility to advance the purpose of the ADA, the civil

rights of disabled individuals, and to be certain that he can enjoy the same options

and privileges to patronize places of public accommodation as non-disabled

individuals without worrying about accessibility issues.

      18.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

      19.    Plaintiff incorporates the above paragraphs by reference.

                                           4
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19            PageID.5    Page 5 of 8



       20.     This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       21.     Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

       22.     Plaintiff incorporates the above paragraphs by reference.

       23.     Whole Foods Market is a place of public accommodation covered by

Title III of the ADA because it is operated by a private entity, its operations affect

commerce, and it is a grocery store. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

       24.     Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

       25.     Architectural barriers exist that denied Plaintiff full and equal access

to the goods and services Defendant offers to non-disabled individuals.

       26.     Plaintiff personally encountered architectural barriers on October 18,

2018, at the Facility:

             a. Restroom:

                                            5
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19           PageID.6    Page 6 of 8



                 i. Providing a gate or door with a continuous opening pressure of

                    greater than 5 lbs. exceeding the limits for a person with a

                    disability in violation of 2010 ADAAG §§404, 404.1, 404.2,

                    404.2.9 and 309.4.

                ii. Failing to provide the proper insulation or protection for

                    plumbing or other sharp or abrasive objects under a sink or

                    countertop in violation of 2010 ADAAG §§606 and 606.5.

               iii. Failing to provide paper towel dispenser or its operable part at

                    the correct height above the finished floor in violation of 2010

                    ADAAG §§606, 606.1 and 308.

                iv. Failing to provide the water closet in the proper position

                    relative to the side wall or partition in violation of 2010

                    ADAAG §§604 and 604.2.

                v. Failing to provide the correct spacing for a forward or parallel

                    approach to an element due to a wall or some other obstruction

                    in violation of 2010 ADAAG §§305 and 306.

      27.    These barriers cause Plaintiff difficulty in safely using each element

of the Facility because of Plaintiff’s impaired mobility and range of motion in his

arms, shoulders, legs, and hands requiring extra care due to concerns for safety and

a fear of aggravating his injuries.



                                           6
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19           PageID.7    Page 7 of 8



       28.    Defendant has failed to remove some or all of the barriers and

violations at the Facility.

       29.    Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

       31.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       32.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                               RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.     declare that the Facility identified in this Complaint is in violation of

the ADA;




                                            7
 Case 2:19-cv-11896-TGB-SDD ECF No. 1 filed 06/26/19           PageID.8    Page 8 of 8



      B.     declare that the Facility identified in this Complaint is in violation of

the ADAAG;

      C.     enter an Order requiring Defendant make the Facility accessible to

and usable by individuals with disabilities to the full extent required by Title III of

the ADA;

      D.     enter an Order directing Defendant to evaluate and neutralize its

policies, practices, and procedures towards persons with disabilities;

      E.     award Plaintiff attorney fees, costs (including, but not limited to court

costs and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

      F.     grant any other such relief as the Court deems just and proper.


                                               Respectfully submitted,

                                               BLACKMORE LAW PLC

                                               /s/ Angela C. Spears
                                               Angela C. Spears (P82653)
                                               BLACKMORE LAW PLC
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               T: (833) 343-6743
                                               F: (855) 744-4419
                                               E: aspears@blackmorelawplc.com
                                               Counsel for Plaintiff


Dated: June 26, 2019



                                           8
